EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Richard B. Almon (Reg. No. 62,311) on November 10, 2021.  The Examiner and the Applicant’s Attorney have arrived at an agreement on amendments that will be applied to the following claims.  The claims have been amended as follows:
 	Claim 6. (Currently Amended)  The first routing device of claim 1, wherein the updating the first entry of the routing table based on the route update and the evaluated value of the route update comprises, 
 	in response to a measurement of an aspect of the updating process being determined to be equal to or above a threshold, performing the updating of the first entry of the routing table according to the route update and the evaluated value of the route update by the graphics processing unit, and 
in response to the measurement of the aspect of the updating process being determined to be less than the threshold, updating, by the processor, the first entry of the routing table, according to the route update and the evaluated value of the route update.

Claim 12. (Currently Amended)  A method, comprising: 

wherein the co-processor comprises graphics processing co-processor, and 
determining, by the co-processor of the first routing device for a second routing device, a priority value for the route update for a determination by the second routing device of whether to accept the route update; and 
communicating, by the first routing device, the route update and the priority value to the second routing device, wherein the determining the priority value is comprised in an updating process.













REASONS FOR ALLOWANCE
1.	Claims 1 - 20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	Applicant amends claims 1 and 12 filed August 9, 2021 to further clarify the claimed language which overcome the rejection of the claims under 35 U.S.C. 102(a)(2) as being anticipated by Haas et al. (EP 3226492 A1). 	
	Applicant amends claim 18 to include “non-transitory machine-readable medium” which overcome the rejection of the claim under 35 U.S.C. 101 as being directed to a non-statutory subject matter. 
According to a prior art search on the claimed invention, Sharma (US Pub. No. 2004/0001497) discloses the steps of updating a routing table on a first gateway, which includes the steps of receiving data disclosing interface information on a neighboring second gateway, and updating a routing table based on the interface information. The interface information for the neighboring second gateway includes identification of communication interfaces on the second gateway, an interface type for each of the interfaces, and a physical type interface on which each virtual type interface is overlaid (abstract).  However, Sharma does not disclose the claimed features as recited in claims 1, 12 and 18 when considering each claim as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1 - 20.  Please refer to record of prosecution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.